EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bridget Hayden on June 9, 2021.

The application has been amended as follows: 
Claim 1, lines 17-20: “wherein upon movement of the needle shield to the injection position, the first axial locking member and the second axial locking member lie opposite each other in the axial direction such that the first axial locking member is no longer axially deflected by the second axial locking member and the first axial locking member is not engaged with the second axial locking member,”
Claim 17, line 2: “sleeve further comprises a protrusion 
Claim 23, lines 1-2: “The injection device according to claim 21, wherein the plunger rod guiding sleeve”
Claim 25, lines 1-2: “The injection device according to claim 15, wherein the dosing sleeve further comprises a ratchet means which is configured to be activated by rotating the dosing sleeve”
Claim 29, lines 26-29: “wherein upon movement of the needle shield to the injection position, the first axial locking member and the second axial locking member lie opposite each other in the axial direction such that the first axial and the first axial locking member is not engaged with the second axial locking member,”
Claim 30, lines 18-21: “wherein upon movement of the needle shield to the injection position, the first axial locking member and the second axial locking member lie opposite each other in the axial direction such that the first axial locking member is no longer axially deflected by the second axial locking member and the first axial locking member is not engaged with the second axial locking member,”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious an injection device comprising a casing, a needle shield, a spiral spring configured to bias the needle shield and a needle shield locking means comprising a first axial locking member disposed axially along the needle shield and a second axial locking member disposed axially along the casing, wherein in the initial state of the needle shield, the first axial locking member is deflected axially away from a longitudinal axis of the device in a first direction by a first side of the second axial locking member, wherein upon movement of the needle shield to the injection position, the first axial locking member is no longer axially deflected by the second axial locking member and the first axial locking member is not engaged with the second axial locking member, and wherein during movement of the needle shield to the blocking position, the first axial locking member is deflected axially away from the longitudinal axis by a second side of the second axial locking member, and upon reaching the blocking position, the first axial locking member engages with the second axial locking member on the second side to thereby prevent the needle shield from moving axially in combination with the other limitations of independent claims 1, 29, and 30. 

Roberts discloses an injection device (injection device D) comprising a casing (support body 1.2), a spiral spring (spring 1.4), a needle shield (needle shield 1.1) and a needle shield locking means comprising a first axial locking member (guide pin 1.1.3 and flexible arm 1.1.4) disposed axially along the needle shield and a second axial locking member (guide track 1.2.5) disposed axially along the casing (Figure 6A), having an initial state (Figure 6A), an injection positon (Figure 6C), and a blocking position (Figure 6F; [0102]). However, Roberts fails to disclose that in the initial state, the first axial locking member is deflected axially away from a longitudinal axis of the device in a first direction by a first side of the second axial locking member, and wherein during movement of the needle shield to the blocking position, the first axial locking member is deflected axially away from the longitudinal axis by a second side of the second axial locking member. As disclosed by Roberts, the first axial locking member (1.1.4) is not deflected axially in either of the initial state (Figure 6A) or the blocking positon (Figure 6F). A modification of the injection device of Roberts to include that the first axial locking member is deflected axially by the second axial locking member in the initial state and the blocking positon would require altering the way that the needle shield of Roberts was designed to function, and there is no motivation to suggest such a modification. 
Carrel discloses an injection device (Figures 7-9) comprising a casing (support 3), a needle shield (sleeve 4), and needle shield locking means comprising a first axial locking member (pivoting tab 31) disposed axially along the needle shield and a second axial locking member (running passageway 10) disposed axially along the casing, wherein in the initial state of the needle shield, the first axial locking member is deflected axially away from a longitudinal axis of the device in a first direction by a first side of the second axial locking member (Figure 7), wherein upon movement of the needle shield to the injection position, the first axial locking member is no longer axially deflected by the second axial locking member (Figure 8), and 
Thus for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783